Applicants’ election of Group II, claims 8 to 18 (with claim 10 being canceled in the amendment dated 4/13/22) is acknowledged.  

In applicants’ remarks dated 4/13/22 they indicate that the Office imposed a non-specific species election in which the office (allegedly) has offered no guidance as to the specific species delineation.  The Examiner strongly disagrees, and draws attention to paragraph 5 of the previous office action (recreated below) which provided specific guidance as to the specific species delineation.


    PNG
    media_image1.png
    174
    699
    media_image1.png
    Greyscale

Applicant is required to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, applicants are required to elect a single species from each of the categories 1) to 5) above.  

The reply filed on 4/13/22 is not fully responsive to the prior Office action because of the reasons noted above. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
6/15/22


/MARGARET G MOORE/Primary Examiner, Art Unit 1765